Opinion filed July 27, 2006 















 








 




Opinion filed July 27, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00053-CV 
                                                    __________
 
              JAMES
DON MITCHELL AND JERRY WAYNE MITCHELL, 
         INDIVIDUALLY AND AS INDEPENDENT
CO-EXECUTORS OF             THE ESTATE OF MYRLE MITCHELL, DECEASED, Appellants
 
                                                             V.
 
          CHARLIE
HIGHTOWER AND RICKEY HIGHTOWER, Appellees
 
 

 
                                         On
Appeal from the 106th District Court
 
                                                        Dawson County, Texas
 
                    Trial
Court Cause Nos. 04-03-16971-CV-A & 04-03-16971-CV-B
 

 
                                             M
E M O R A N D U M   O P I N I O N
James Don Mitchell and Jerry
Wayne Mitchell, individually and as independent co-executors of the Estate of
Myrle Mitchell, deceased, have filed in this court a motion to dismiss their
appeal as to Rickey Hightower.  Appellants
state that they no longer wish to pursue their appeal as to Rickey
Hightower.  The motion is granted.




The appeal as to Rickey Hightower
in Trial Court Cause No. 04-03-16971-CV-B is dismissed.  The remaining appeal is styled James Don
Mitchell and Jerry Wayne Mitchell, individually and as independent co-executors
of the Estate of Myrle Mitchell, deceased v. Charlie Hightower from Trial Court
Cause No. 04-03-16971-CV-A.  We note that
Charlie Hightower=s brief
is now due to be filed in this court on or before August 17, 2006.
 
PER CURIAM
 
July 27, 2006
Panel consists of:  Wright,
C.J., and
McCall, J., and Strange, J.